DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present disclosure generally relates,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not indicate to one of ordinary skill what structure(s) comprise an electronic or mechanical pass-through. The written description repeats the claim language of Claims 3-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van de Vegte (US 2017/0265392) (“Vegte”).

Claim 2: wherein the pass-through mechanism is a vacuum pass-through (paragraphs [0054]-[0055]);
Claim 3: wherein the pass-through mechanism is an electronic pass- through (intended use; 52/53/etc. could be for multiple structures);
Claim 4: wherein the pass-through mechanism is a mechanical pass- through (intended use; 52/53/etc. could be for multiple structures);
Claim 8: the system further comprising a tool changer base at the distal end of the motion device, wherein the tool changer base forms part of the first hollow chamber (41/42 on 16 have matching hole to 52/53);
Claim 9: wherein a cross-section of the first magnetic ring and a cross- section of the second magnetic ring are identical (Fig. 2A, 43/34/etc.);
Claim 11: wherein the ring is a circle shape (Fig. 2A, 43/34/etc.);
Claim 13: wherein the detachable tool has a suction cup at the distal end (31c);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vegte in view of Gordon et al. (US 2012/0298706) (“Gordon”). Vegte discloses all the limitations of the claims as discussed above; and
Claim 15: causing the motion device to move along a first direction toward a slot of a tool rack (Fig. 2B, 35) while the detachable tool is coupled to a distal end of the motion device, 
wherein the motion device comprises a first magnetic ring (43) and the detachable tool comprises a second magnetic ring (34), and 
wherein the first magnetic ring and the second magnetic ring are configured to couple automatically via a magnetic field in an aligned manner (Fig. 2A-2B); 
causing the motion device to move away from the tool rack in along a second direction to decouple the detachable tool from the distal end of the motion device, 
wherein the slot of the tool rack is configured to retain the detachable tool (Fig. 2A-2B; steps in paragraphs [0051]-[0055]);
Claim 18: causing a distal end of the detachable tool to grip an object; 
causing the motion device to move the object; 

Vegte does not directly show:
Claim 5: wherein the detachable tool comprises a groove configured to interface with at least one slot on a tool rack;
Claim 6: wherein the at least one slot has an opening that is wider at the beginning than at the end to facilitate interfacing with the groove;
Claim 15: causing the motion device to align a groove of the detachable tool with the slot of the tool rack;
Claim 16: wherein the detachable tool is a first detachable tool, the method further comprising: 
positioning the motion device in proximity to a second detachable tool held in a second slot of the tool rack to couple the distal end of the motion device with a proximal end of the second detachable tool; and 
moving, using the motion device, the detachable tool along the first direction out of the second slot of the tool rack;
Claim 19: wherein the first direction is along a horizontal axis;
Claim 20: wherein the second direction is along a vertical axis.

Gordon shows a similar device having:
Claim 5: wherein the detachable tool comprises a groove configured to interface with at least one slot on a tool rack (FIG 6);
Claim 6: wherein the at least one slot has an opening that is wider at the beginning than at the end to facilitate interfacing with the groove (FIG 6);
Claim 15: causing the motion device to align a groove of the detachable tool with the slot of the tool rack (FIG 6);

positioning the motion device in proximity to a second detachable tool held in a second slot of the tool rack to couple the distal end of the motion device with a proximal end of the second detachable tool; and 
moving, using the motion device, the detachable tool along the first direction out of the second slot of the tool rack (FIG 1 and 6);
Claim 19: wherein the first direction is along a horizontal axis (FIG 6);
Claim 20: wherein the second direction is along a vertical axis (FIG 6);
for the purpose of efficiently having access to more end effector tool options to increase the speed of transferring objects. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vegte as taught by Gordon and include Gordon’s similar device having:
Claim 5: wherein the detachable tool comprises a groove configured to interface with at least one slot on a tool rack;
Claim 6: wherein the at least one slot has an opening that is wider at the beginning than at the end to facilitate interfacing with the groove;
Claim 15: causing the motion device to align a groove of the detachable tool with the slot of the tool rack;
Claim 16: wherein the detachable tool is a first detachable tool, the method further comprising: 
positioning the motion device in proximity to a second detachable tool held in a second slot of the tool rack to couple the distal end of the motion device with a proximal end of the second detachable tool; and 
moving, using the motion device, the detachable tool along the first direction out of the second slot of the tool rack;

Claim 20: wherein the second direction is along a vertical axis;
for the purpose of efficiently having access to more end effector tool options to increase the speed of transferring objects.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vegte in view of Macias et al. (US 9,333,641) (“Macias”). Vegte discloses all the limitations of the claims as discussed above.
Vegte does not directly show:
Claim 7: wherein the tool rack is ferrous.
Macias shows a similar device having:
Claim 7: wherein the tool rack is ferrous (column 4, line 58 to column 5, line 19);
for the purpose of storing tools neatly and orderly in a magnetic arrangement for quick changing of tools for increased transfer of different objects (column 4, lines 52-57). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vegte as taught by Macias and include Macias’s similar device having:
Claim 7: wherein the tool rack is ferrous;
for the purpose of storing tools neatly and orderly in a magnetic arrangement for quick changing of tools for increased transfer of different objects.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vegte. Vegte discloses all the limitations of the claims as discussed above.
Vegte does not directly show:
Claim 10: wherein the ring is an ellipse shape;
Claim 12: wherein the ring is a polygon shape.

Claim 10: wherein the ring is an ellipse shape;
Claim 12: wherein the ring is a polygon shape;
for the purpose of picking up objects of various sizes to balance out the weight of the various sizes. It has been shown that changes in shape of structures is part of the skill of one of ordinary skill in the art (MPEP 2144.04 (IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vegte as taught by Vegte and include Vegte’s similar device having:
Claim 10: wherein the ring is an ellipse shape;
Claim 12: wherein the ring is a polygon shape;
for the purpose of picking up objects of various sizes to balance out the weight of the various sizes.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vegte in view of Erickson (US 2017/0312923). Vegte discloses all the limitations of the claims as discussed above.
Vegte does not directly show:
Claim 17: the method further comprising storing a location of the detachable tool in a memory of a computer.
Erickson shows a similar device having:
Claim 17: the method further comprising storing a location of the detachable tool in a memory of a computer (paragraph [0032]);
for the purpose of referencing the storage location for efficient transfer of different objects that have different shapes and weights to increase object transfer throughput. Therefore, it would have been 
Claim 17: the method further comprising storing a location of the detachable tool in a memory of a computer;
for the purpose of referencing the storage location for efficient transfer of different objects that have different shapes and weights to increase object transfer throughput. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Gerald McClain/Primary Examiner, Art Unit 3652